Citation Nr: 0208537	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-00 771	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
calluses on both feet.

(The issue of entitlement to service connection for calluses 
of both feet will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to April 
1947 and from September 1949 to July 1953.  He has been 
represented throughout his appeal by The American Legion.  

Entitlement to service connection for callosities of the feet 
was previously denied by the Department of Veterans Affairs 
(VA) in a rating decision of October 1954.  The veteran did 
not appeal that determination within one year of the notice 
thereof, and that decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of February 1996, by the Pittsburgh, Pennsylvania Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim of entitlement to service connection for callosities of 
both feet.  Following the receipt of additional medical 
records, rating actions of April and June 1996 confirmed the 
denial of the veteran's attempt to reopen his claim.  The 
notice of disagreement with that determination was received 
in October 1996.  A statement of the case was issued in 
December 1996, and the veteran's substantive appeal was 
received in December 1996.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
January 1997.

In December 1998, the Board remanded the case to the RO for 
further evidentiary development.  The appeal was returned to 
the Board in June 2002.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for calluses of both 
feet pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue. 


FINDINGS OF FACT

1.  By a rating action in October 1954, the RO denied service 
connection for callosities of both feet; the veteran did not 
appeal that determination within one year of the notice 
thereof and, under the law, the decision became final.  

2.  The evidence received since the October 1954 decision, 
which includes military records, lay statements, VA treatment 
records, private medical evidence, and hearing testimony, is 
not cumulative and bears directly and substantially on the 
veteran's claim, and therefore must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the October 1954 rating decision that 
denied entitlement to service connection for calluses of both 
feet is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  Since the Board is 
reopening the veteran's claim, he does not require additional 
assistance in substantiating that part of his claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002) (VA is not 
required to provide assistance when it would not aid in 
substantiating the claim).

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  


II.  New and material evidence to reopen the claim for 
service connection for calluses on both feet.

When this case was considered by the RO in October 1954, the 
record showed that the veteran had two periods of active 
duty.  The service medical records for the first period of 
service, including the enlistment examination conducted in 
December 1945 as well as the separation examination of April 
1947, were negative for any complaints, findings or diagnosis 
of any problems involving the veteran's feet, including 
calluses on both feet.  The veteran reentered active duty in 
September 1949.  In February 1950, the veteran was seen at a 
dispensary, at which time it was noted that he had heavy 
calluses on the soles of both feet; it was recommended that 
the calluses be trimmed and the veteran use soaks.  The 
separation examination, conducted in June 1953, was negative 
for any complaints, findings or diagnoses of calluses on the 
feet.  

The veteran was afforded a VA compensation examination in 
September 1953, which consists of an evaluation for a 
psychiatric disorder and fracture of the right heel.  This 
report does not reflect any complaints or findings referable 
to calluses on the feet.  Subsequently, the veteran underwent 
a dermatological consultation in September 1954, at which 
time it was noted that the veteran had multiple callosities 
on the soles of both feet.  The examiner stated that he saw 
nothing from the dermatological standpoint to cause any 
disability.  

By a rating action in October 1954, the RO denied the 
veteran's claim of entitlement to service connection for 
callosities of the feet, based upon a finding that the 
evidence did not support his allegation of service 
responsibility for the condition at issue.  

The evidence received since the October 1954 decision 
essentially consists of: a VA compensation examination report 
dated in May 1969; a private medical statement from Dr. 
William D. Harvey, dated in December 1969; a VA examination 
report dated in January 1973; VA progress notes dated from 
August 1979 to March 1981; a VA hospital report dated in 
March 1981; a private hospital report dated in March 1983; VA 
outpatient treatment reports dated from March 1983 to 
February 1984; VA examination reports dated in March and 
April 1984; a VA treatment report dated in May 1984; VA 
outpatient treatment reports dated from February 1983 to 
December 1984; a VA hospital report dated in October 1985; VA 
medical records dated from October 1985 to November 1985; a 
VA compensation examination report dated in June 1986; 
medical records dated from March to May 1984; VA outpatient 
treatment reports dated from April 1994 to June 1995; VA 
outpatient treatment reports dated from February 1994 to 
January 1995; an undated private medical statement from Dr. 
Thomas L. Hoffman; VA outpatient treatment reports dated from 
February 1994 to January 1995; daily sick reports for the 
period from November 1950 to September 1951; a transcript of 
the veteran's testimony offered at a personal hearing held in 
January 1997; private treatment reports from Dr. Hoffman, 
dated from December 1995 to December 1996; and a statement 
from the veteran received in March 1999.  

The additional evidence submitted in order to reopen the 
veteran's claim for service connection for calluses on both 
feet includes the veteran's testimony that he developed 
calluses during basic training; he argued that the GI boots 
issued were so large that his feet slid enough to result in 
calluses, and he was placed on profile due to the calluses on 
his feet.  It is noteworthy that the post-service medical 
records show that a VA examination in September 1954 also 
reported findings of multiple callosities on the soles of 
both feet.  In addition, service medical records clearly show 
that the veteran was seen in February 1950 and was found to 
have heavy calluses on the soles of both feet; trimming and 
soaks were recommended.  This fact goes to support the 
veteran's contention that he developed calluses during basic 
training, and continued to suffer from calluses after service 
which he treated himself.  This evidence is relevant and 
probative of the question of whether the veteran developed 
calluses during his period of active duty.  Hodge, 155 F.3d 
at 1363, (Observing that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  

The Board finds that some of the additional evidence 
submitted to reopen the claim for service connection for 
calluses on both feet, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that the claim for 
service connection for calluses on both feet has been 
reopened, and that de novo review is warranted.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for callosities on both feet, the appeal 
is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

